IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

 

STATE OF DELAWARE, )
)
v. ) Case No. 1605004863
)
JASON BILLINGS, )
)
Defendant )
Anna Currier, Esquire J ames M. Stiller, Jr., Esquire
Deputy Attorney General Schwartz & Schwartz
820 N. French Street, 7th Floor 1140 South State Street
Wilmington, DE 19801 Dover, DE 19903
Attorneyfor the State ofDelaware Attorneyfor Defendant
LETTER OPINION AND ORDER
1. The defendant, Jason Billings (hereinafter the “Defendant”), has been charged

With Driving Under the Influence of Alcohol and Stopping a Vehicle on a Roadway. The
Defendant filed a Motion to Suppress evidence obtained during a DUI investigation on May 8,
2016. On March 7, 2017, a hearing Was convened on the Motion. The Court heard testimony
from Trooper Daniel Myers (hereinafter “Trooper Myers”) of the Delaware State Police Troop 6.

2. During a short break in the hearing, Trooper Myers, Who Was testifying for the
first time in his career, approached the prosecutor and initiated a discussion regarding his
testimony. When Court resumed, the defense moved to dismiss the pending charges.

3. The Court sequestered Trooper Myers and discussed the substance of the
improper conversation With the Deputy Attorney General. The defense Was then permitted to
cross examine Trooper Myers regarding the conversation

4. The Court concluded the conversation Was an innocent mistake owing to Trooper

Myers’ inexperience. Furthermore, the conversation Was not substantive. The Court issued a

preliminary order disallowing the State from engaging in redirect examination of Trooper Myers
and reserved decision on whether the Court was required to dismiss the underlying charges.

5 . The Court enjoys broad discretion to employ appropriate sanctions - or to impose
no sanction whatsoever - for inappropriate discussions between a testifying witness and the

State.1

The sanction of prohibiting the State from engaging in redirect examination of Trooper
Myers was appropriate to limit whatever prejudice may have resulted from the improper
conversation. Dismissal is not required under these circumstances

6. AND NOW, this 15th day of March, 2017, upon consideration of Defendant

Jason Billing’s Motion to Dismiss, and all arguments on the Motion,

7. IT IS HEREBY ORDERED that the Motion is DENIED.

IT IS SO ORDERED.

 

l See Chambers v. State, 930 A.Zd 904, 907-909 (Del. 2007).